Opinion by
Dallinger, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) boxes, bottles, atomizers, jars, photo frames, trays, pincushions, place card stands, tantalus set, pots, flaeons, lamps, coffee sets, teapots, jugs, shakers, cups, caskets, and corks as household utensils at 40 percent under paragraph 339. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), Rice v. United States (T. D. 49373), and Abstract 34153 cited; (2) flasks as hollow ware at the same rate under the same paragraph, Viking Trading Co. v. United States (2 Cust. Ct. 237, C. D. 132) cited; and (3) on the authority of Abstract 8950 toilet sets were held dutiable separately, the brushes at 45 percent under paragraph 1407 and the mirrors at 50 percent under paragraph 230.